
	

113 S609 RH: San Juan County Federal Land Conveyance Act
U.S. Senate
2014-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		ID
		Union Calendar No. 541
		113th CONGRESS2d Session
		S. 609
		[Report No. 113–710]
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2014
			Referred to the Committee on Natural Resources
		
		
			December 22, 2014
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of Senate passed bill, see copy of bill as printed in the House of Representatives on June
			 23, 2014
		
		
			
		
		A BILL
		To authorize the Secretary of the Interior to convey certain Federal land in San Juan County, New
			 Mexico, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the San Juan County Federal Land Conveyance Act.
		2.DefinitionsIn this Act:
			(1)Federal landThe term Federal land means the approximately 19 acres of Federal surface estate generally depicted as Lands Authorized for Conveyance on the map.
			(2)LandownerThe term landowner means the plaintiffs in the case styled Blancett v. United States Department of the Interior, et
			 al., No. 10–cv–00254–JAP–KBM, United States District Court for the
			 District of New Mexico.
			(3)MapThe term map means the map entitled San Juan County Land Conveyance and dated June 20, 2012.
			(4)SecretaryThe term Secretary means the Secretary of the Interior.
			(5)StateThe term State means the State of New Mexico.
			3.Conveyance of certain Federal land in San Juan County, New Mexico
			(a)In generalOn request of the landowner, the Secretary shall, under such terms and conditions as the Secretary
			 may prescribe and subject to valid existing rights, convey to the
			 landowner all right, title, and interest of the United States in and to
			 any portion of the Federal land (including any improvements or
			 appurtenances to the Federal land) by sale.
			(b)Survey; administrative costs
				(1)SurveyThe exact acreage and legal description of the Federal land to be conveyed under subsection (a)
			 shall be determined by a survey approved by the Secretary.
				(2)CostsThe administrative costs associated with the conveyance shall be paid by the landowner.
				(c)Consideration
				(1)In generalAs consideration for the conveyance of the Federal land under subsection (a), the landowner shall
			 pay to the Secretary an amount equal to the fair market value of the
			 Federal land conveyed, as determined under paragraph (2).
				(2)AppraisalThe fair market value of any Federal land that is conveyed under subsection (a) shall be determined
			 by an appraisal acceptable to the Secretary that is performed in
			 accordance with—
					(A)the Uniform Appraisal Standards for Federal Land Acquisitions;
					(B)the Uniform Standards of Professional Appraisal Practice; and
					(C)any other applicable law (including regulations).
					(d)Disposition and use of proceedsThe Secretary shall deposit the proceeds of any conveyance of Federal land under subsection (a) in
			 the general account of the Treasury to be used for deficit reduction.
			(e)Additional terms and conditionsThe Secretary may require such additional terms and conditions for a conveyance under subsection
			 (a) as the Secretary determines to be appropriate to protect the interests
			 of the United States.
			(f)WithdrawalSubject to valid existing rights, the Federal land is withdrawn from—
				(1)location, entry, and patent under the mining laws; and
				(2)disposition under all laws relating to mineral and geothermal leasing or mineral materials.
				
	
		December 22, 2014
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
